Exhibit 10.4

 
AMENDED AND RESTATED AGREEMENT OF BORROWER


THIS AMENDED AND RESTATED AGREEMENT OF BORROWER is made and entered into this
31st day of January 2005, by and among T-BIRD NEVADA, LLC, a Nevada limited
liability company, (“Borrower”), THOMAS J. SHANNON, JR. (“Member”), OUTBACK
STEAKHOUSE, INC., a Delaware corporation ("OSI"), and the franchisees listed on
Exhibit A, attached hereto and incorporated herein (the “Franchisees”).


W I T N E S S E T H:


WHEREAS, Borrower is a party to that certain Loan Agreement dated March 17, 1997
(the “Original Loan Agreement”) pursuant to which Borrower obtained a
non-revolving line of credit from Barnett Bank, N.A., a national banking
association (“Barnett”), with a maximum aggregate principal amount of
twenty-five million and no/100 dollars ($25,000,000) (the "Original Line of
Credit") to finance the construction and operation of Outback Steakhouse®
restaurants owned and operated by the Franchisees; and


WHEREAS, Borrower and Bank of America, N.A. (“Lender”), the successor in
interest to Barnett, renewed the Original Line of Credit and increased the
maximum aggregate principal amount to thirty-five million and no/100 dollars
($35,000,000) (the “Existing Line of Credit”) pursuant to that certain Amended
and Restated Loan Agreement dated February 6, 2001 (“Existing Loan Agreement”);
and


WHEREAS, the Borrower has requested that the Lender renew the Existing Line of
Credit and Lender has agreed the make available to Borrower a thirty-five
million and no/100 dollar ($35,000,000) revolving line of credit (the “Line of
Credit”) upon the execution of that certain Second Amended and Restated Loan
Agreement dated as of December 31, 2004 (the “Loan Agreement”); and


WHEREAS, to induce the Lender to execute the Original Loan Agreement and
Existing Loan Agreement and to grant the Original Line of Credit and Existing
Line of Credit to Borrower, OSI executed that certain Unconditional Guaranty
Agreement dated effective March 17, 1997 (the “Original Guaranty Agreement”) and
the Amended and Restated Unconditional Guaranty Agreement dated February 6,
2001; and


WHEREAS, to induce the Lender to renew the Existing Line of Credit, OSI has
agreed to execute that certain Second Amended and Restated Unconditional
Guaranty Agreement dated effective December 31, 2004 (the “Guaranty Agreement”);
and


WHEREAS, to induce OSI to execute the Original Guaranty Agreement, the Borrower,
the Franchisees and the Member entered into that certain Agreement dated May 11,
1998 (the “Original Agreement”) with OSI, pursuant to which the Borrower, the
Franchisees and the Member granted to OSI a reduction in purchase price, should
OSI, or any of its subsidiaries or Affiliates, as defined below, (each an “OSI
Entity”) opted to purchase any Outback Steakhouse® restaurant then owned or
later acquired by the Franchisees and granted OSI the right succeed to all
rights of the Lender with respect to any amounts OSI became obligated to pay to
the Lender under the Original Guaranty Agreement.


WHEREAS, to induce OSI to execute the Guaranty Agreement, the Borrower, the
Franchisees and the Member agree to amend and restate the Original Agreement to
add additional Franchisees as parties to the Agreement; and to make such other
changes as provided herein; and


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.  Incorporation of Recitals. The foregoing recitals are true and correct and
are incorporated as a part of this Agreement.
 



      

--------------------------------------------------------------------------------

 





2.  Definitions.
 
a)    Affiliate. As used in this Agreement, the term “affiliate” shall include
any corporation, partnership or other entity which controls, or is controlled
by, or is under common control with, the party at issue, and all directors,
officers, and partners of such corporation, partnership or entity, as the case
may be.


b)    Additional Franchisees. The parties hereto agree that for all purposes of
this Agreement, the term “Franchisee” shall include, in addition to those
individuals or entities listed on Exhibit A, the owners of all Outback
Steakhouse® restaurants, now existing or hereafter opened, that are owned or
operated by the Borrower, any Franchisee, the Member, or any Affiliate of any
them and for which funds from the Line of Credit have been used (each an
“Additional Franchisee”). OSI shall have the right to unilaterally amend Exhibit
A of this Agreement, from time to time, to add any Additional Franchisee.


3.  Default under Franchise Agreement. The parties agree that any default under
the Line of Credit, Loan Agreement, or related documents shall constitute a
default under all of the Franchise Agreements entered into by the Borrower, the
Member, any Franchisee, and/or any Affiliate of them, with respect to the
Outback Steakhouse® restaurants owned or operated by the Franchises (the
“Franchise Agreements”). In such event, in addition to any other rights which
OSI may have pursuant to this Agreement, the Loan Agreement, the Guarantee
Agreement or applicable law, OSI shall have the right to exercise any and all of
its rights upon default under the Franchise Agreements.


4.  Rights of Lender. The parties agree that n the event of any default under
the Line of Credit, Loan Agreement or related documents for which OSI pays
and/or performs any of the obligations of the Borrower pursuant to the Guaranty,
OSI shall have the right to succeed to any and all rights of the Lender with
respect to any and all obligations, liabilities, damages, losses, interest,
costs, expenses and other charges on account of, arising from, or relating to
the Line of Credit, the Loan Agreement and/or the Guaranty Agreement, regardless
of when the same may be assessed or imposed.


5.  Reduction in Purchase Price. As consideration for executing the Guaranty,
Borrower, the Member and the Franchisees agree that in the event that any OSI
Entity elects to purchase any Outback Steakhouse® restaurant owned by any
Franchisee whether or not as a result of the right to do so under the Franchise
Agreements, the purchase price for such restaurant, as determined pursuant to
the Franchise Agreement governing such restaurant or as negotiated by the
parties, shall be reduced by five percent (5%).


6.  Representation of Member. Member represents and warrants to OSI that he has
the power and authority to enter into this Agreement, in his individual
capacity, as an authorized representative of Borrower, and as an authorized
representative of the general partner of each Franchisee.


7.  Notices. All notices, demands, requests or other communications or
deliveries that may be or are required to be given, served or sent by either
OSI, the Borrower, the Franchisees or the Member pursuant to this Agreement
shall be in writing and shall be mailed by registered or certified mail, return
receipt requested, postage prepaid or transmitted by hand delivery, recognized
national overnight delivery service, telegram or telex, addressed as follows:


If to the Borrower,
Mr. Thomas J. Shannon, Jr.
 
the Member or
13000 North Dale Mabry Highway
 
any Franchisee
Tampa, Florida 33618
     
If to OSI or any:
OUTBACK STEAKHOUSE, INC.
 
OSI Entity
2202 N. Westshore, Blvd., 5th Floor
   
Tampa, Florida 33607
   
Attention: Joseph J. Kadow, General Counsel






     2  

--------------------------------------------------------------------------------

 



OSI, the Borrower, the Franchisees, and the Member may designate, by written
notice, a new address, to which any notice, demand, request, or communication
may thereafter be so given, served or sent. Each notice, demand, request or
communication that is mailed, delivered or transmitted in the manner described
above shall be deemed sufficiently given, served, sent and received for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, the affidavit of messenger or (with respect to a
telex) the answer back being deemed conclusive evidence of such delivery) or at
such time as delivery is refused by the addressee upon presentation.


8.  Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which when so executed and delivered shall be deemed an
original and such counterparts together shall constitute only one original.


9.  Successors and Assigns. This Agreement and the rights, interests and
obligations hereunder shall be binding upon and shall inure to the benefit of
the Borrower, the Member, the Franchisees and OSI and their respective
successors and assigns.


10.  Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida without giving effect to principles of
comity or conflicts of law thereof.


11.  Headings. All headings and captions in this Agreement are intended solely
for the convenience of the Borrower, the Franchisees, the Member and OSI and
none shall be deemed to affect the meaning or construction of any provision
hereof.


12.  Construction. All references herein to the masculine, neuter or singular
shall be construed to include the masculine, feminine, neuter, or plural, where
applicable.


13.  Jurisdiction and Venue. The Borrower, the Franchisees and the Member agree
that any action relating to this Agreement, brought by either OSI, the Borrower,
the Franchisees or the Member in any court, whether federal or state, shall be
brought within the State of Florida in the judicial circuit in which OSI has its
principal place of business. The Borrower, the Franchisee and the Member agree
to submit to the personal jurisdiction of such courts and hereby waives all
questions of personal jurisdiction or venue for the purpose of carrying out this
provision, including, without limitation, the claim or defense therein that such
courts constitute an inconvenient forum.


14.  No Waiver. The failure of OSI to enforce any of the provisions of this
Agreement or to assert of any of its rights hereunder shall not be construed as
a waiver of any such provisions or the relinquishment of any such rights, and
the same shall continue in full force and effect. No single or partial exercise
of OSI’s rights hereunder shall preclude the further exercise of such rights or
the assertion of OSI of any other right or remedy.


15.  Enforcement. In the event it is necessary for OSI to retain legal counsel
or institute legal proceedings to enforce the terms of this Agreement, if OSI is
the prevailing party, OSI shall be entitled to receive from the Borrower,
Franchisees and/ or the Member, in addition to all other remedies, all costs of
such enforcement including, without limitation, attorney's fees and court costs
and including appellate proceedings.






     3  

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


“Member”    
         
THOMAS J. SHANNON, JR.
 
individually
 



“Borrower”
     
T-BIRD NEVADA, LLC
 
a Nevada limited liability company
     
By:
     
Thomas J. Shannon, Jr.
 
Title:
   



“OSI”
     
OUTBACK STEAKHOUSE, INC.
 
a Delaware corporation
     
By:
     
Robert S. Merritt, Senior Vice President
 





“Franchisees”








Westminster Steakhouse, L.P.,
a California limited partnership
   
By:
Westminster Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                   
Thomas J. Shannon, Jr., President
 
 


Chico Steakhouse, L.P.,
a California limited partnership
   
By:
Chico Steakhouse, Inc.
 
a California corporation,
 
its sole general partner
   
By:
                                                   
Thomas J. Shannon, Jr., President


 
Redding Steakhouse, L.P.,
a California limited partnership
   
By:
Redding Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President




   
Salinas Steakhouse, L.P.,
a California limited partnership
   
By:
Salinas Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President

 
 
Golden Gate Steakhouse, L.P.,
a California limited partnership
   
By:
Golden Gate Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Stockton Steakhouse, L.P.,
a California limited partnership
   
By:
Stockton Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President
   

Great Steakhouse, L.P.,
a California limited partnership
   
By:
Great Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Pinole Steakhouse, L.P.,
a California limited partnership
   
By:
Pinole Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Daly City Steakhouse, L.P.,
a California limited partnership
   
By:
Daly City Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Vacaville Steakhouse, L.P.,
a California limited partnership
   
By:
Vacaville Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President






     4  

--------------------------------------------------------------------------------

 





Puente Hills Steakhouse, L.P.,
a California limited partnership
   
By:
Puente Hills Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President

 
 
Elk Grove Steakhouse, L.P.,
a California limited partnership
   
By:
Elk Grove Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Arcadia Steakhouse, L.P.,
a California limited partnership
   
By:
Arcadia Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Thousand Oaks Steakhouse, L.P.,
a California limited partnership
   
By:
Thousand Oaks Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Santa Barbara Steakhouse, L.P.,
a California limited partnership
   
By:
Santa Barbara Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Almaden Steakhouse, L.P.,
a California limited partnership
   
By:
Almaden Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Norwalk Steakhouse, L.P.,
a California limited partnership
   
By:
Norwalk Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Newport Steakhouse, L.P.,
a California limited partnership
   
By:
Newport Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Corona Steakhouse, L.P.,
a California limited partnership
   
By:
Corona Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President






     5  

--------------------------------------------------------------------------------

 





Irvine Steakhouse, L.P.,
a California limited partnership
   
By:
Irvine Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
South San Diego Steakhouse, L.P.,
a California limited partnership
   
By:
South San Diego Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Covina Steakhouse, L.P.,
a California limited partnership
   
By:
Covina Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Victorville Steakhouse, L.P.,
a California limited partnership
   
By:
Victorville Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Garden Grove Steakhouse, L.P.,
a California limited partnership
   
By:
Garden Grove Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Buena Park Steakhouse, L.P.,
a California limited partnership
   
By:
Buena Park Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Long Beach Steakhouse, L.P.,
a California limited partnership
   
By:
Long Beach Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Ontario Steakhouse, L.P.,
a California limited partnership
   
By:
Ontario Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Oceanside Steakhouse, L.P.,
a California limited partnership
   
By:
Oceanside Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Mission Valley Steakhouse, L.P.,
a California limited partnership
   
By:
Mission Valley Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President








     6  

--------------------------------------------------------------------------------

 





 
Temecula Steakhouse, L.P.,
a California limited partnership
   
By:
Temecula Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Roseville Steakhouse, L.P.,
a California limited partnership
   
By:
Roseville Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Burbank Steakhouse, L.P.,
a California limited partnership
   
By:
Burbank Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Foothill Ranch Steakhouse, L.P.,
a California limited partnership
   
By:
Foothill Ranch Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
880 Steakhouse, L.P.,
a California limited partnership
   
By:
880 Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President

 
 
Rohnert Park Steakhouse, L.P.,
a California limited partnership
   
By:
Rohnert Park Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Dublin Steakhouse, L.P.,
a California limited partnership
   
By:
Dublin Steakhouse, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 
Sacramento Steakhouse II, L.P.,
a California limited partnership
   
By:
SAC Steakhouse II, Inc.,
 
a California corporation,
 
its sole general partner
   
By:
                                                    
Thomas J. Shannon, Jr., President


 



     7  

--------------------------------------------------------------------------------

 










Exhibit A


Westminster Steakhouse, L.P., a California limited partnership
Chico Steakhouse, L.P., a California limited partnership
Redding Steakhouse, L.P., a California limited partnership
Salinas Steakhouse, L.P., a California limited partnership
Golden Gate Steakhouse, L.P., a California limited partnership
Stockton Steakhouse, L.P., a California limited partnership
Daly City Steakhouse, L.P., a California limited partnership
Vacaville Steakhouse, L.P., a California limited partnership
Almaden Steakhouse, L.P., a California limited partnership
Pinole Steakhouse, L.P., a California limited partnership
Great Steakhouse, L.P., a California limited partnership
Elk Grove Steakhouse, L.P., a California limited partnership
Arcadia Steakhouse, L.P., a California limited partnership
Thousand Oaks Steakhouse, L.P., a California limited partnership
Santa Barbara Steakhouse, L.P., a California limited partnership
Victorville Steakhouse, L.P., a California limited partnership
Long Beach Steakhouse, L.P., a California limited partnership
Irvine Steakhouse, L.P., a California limited partnership
Newport Steakhouse, L.P., a California limited partnership
Norwalk Steakhouse, L.P., a California limited partnership
Puente Hills Steakhouse, L.P., a California limited partnership
Covina Steakhouse, L.P., a California limited partnership
Corona Steakhouse, L.P., a California limited partnership
Garden Grove Steakhouse, L.P., a California limited partnership
Buena Park Steakhouse, L.P., a California limited partnership
Burbank Steakhouse, L.P., a California limited partnership
Foothill Ranch Steakhouse, L.P., a California limited partnership
Oceanside Steakhouse, L.P., a California limited partnership
Mission Valley Steakhouse, L.P., a California limited partnership
Temecula Steakhouse, L.P., a California limited partnership
South San Diego Steakhouse, L.P., a California limited partnership
Ontario Steakhouse, L.P., a California limited partnership
880 Steakhouse, L.P., a California limited partnership
Rohnert Park Steakhouse, L.P., a California limited partnership
Roseville Steakhouse, L.P., a California limited partnership
Dublin Steakhouse, L.P., a California limited partnership
Sacramento Steakhouse II, L.P., a California limited partnership


